DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 6 and 9 allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1, and its dependent claims 6 and 9, is the inclusion of the limitations, inter alia, of: 
“A vibration generator (120, figs 2-3 below), comprising: 
a housing (110); 
a vibrating body (130) accommodated in the housing; 
an elastic support (140) supporting the vibrating body such that the vibrating body can vibrate along a first direction (X) and a second direction (Z) intersecting each other; and 
a magnetic drive (130a-b, 151-154) configured to drive the vibrating body along the first direction and the second direction using a magnetic force, 
wherein the magnetic drive includes a plurality of first magnetic field generators (130a-b) disposed side by side at a predetermined interval in the vibrating body in the first direction or the second direction, and a plurality of second magnetic field generators (151-154) disposed on positions facing both ends of each of the plurality of first magnetic field generators in the housing, and 
wherein a longitudinal direction (Y) of the housing is in a third direction (Y) intersecting the first direction and the second direction.”

    PNG
    media_image1.png
    497
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    576
    media_image2.png
    Greyscale

The closest prior art Takeda (US20170310203) and Li (CN106411092), either alone or in combination, do not disclose the above limitations.
Takeda discloses the plurality of first magnetic field generators 12 and 22 are side by side in the first direction L2 and the second direction L3 (figs 2a-4), respectively, and disclose the longitudinal direction of the housing is both of the L2 and L3 directions, since the housing 5 is square (fig 1a). Because the longitudinal direction is L2 or L3, then Takeda does not disclose the longitudinal direction is the third direction intersecting the first direction L2 and the second direction L3.

    PNG
    media_image3.png
    258
    497
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    497
    515
    media_image4.png
    Greyscale

Li discloses the first direction is X and the second direction is Z (figs 3-4, pg 3, lns 50-58) the plurality of first magnetic field generators 50 are side by side in the first direction X (figs 3-4 & 6) and disclose the longitudinal direction of the housing (10 & 20) is in the Z direction (figs 1 & 3-4). Therefore Mao does not disclose the longitudinal direction Z is the third direction intersecting the first direction X and the second direction Z.

    PNG
    media_image5.png
    711
    454
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    322
    487
    media_image6.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834